Citation Nr: 1411049	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-33 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the course of the appeal jurisdiction of the claims file was transferred to the Winston-Salem RO.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in Winston-Salem, North Carolina.  The Veteran also testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in August 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. 


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

With regard to the claims for increased ratings for PTSD and bilateral hearing loss, the Veteran was last afforded VA examinations in May 2010.  At the time of the August 2011 hearing, the Veteran testified that both of his disabilities had worsened since the last examinations of record.  

Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran should be scheduled for VA examinations to assess the current severity of his service-connected PTSD and bilateral hearing loss.

With regard to the claim for service connection for tinnitus, the Veteran testified at both hearings that he has had ringing in his ears since service.  His spouse also reported at the Travel Board hearing that the Veteran reported ringing in his ears since service.  The Veteran testified that while he denied "tinnitus" at the time of VA audiological examinations in August 2008 and May 2010, he was unaware that tinnitus is actually ringing of the ears.  

Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Credible lay statements as to symptoms during and after service must be considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Because the Veteran denied tinnitus at the time of the previous VA audiological examinations, no opinions as to the etiology of the disorder were provided.  Consequently, another examination and nexus opinion is necessary for an adequate determination.

Additionally, VA outpatient treatment reports dated through May 2010 are associated with the claims file.  The Veteran indicated that he received medications for his PTSD from his VA physician.  He also indicated that he was scheduled for an appointment with a psychiatrist at the time of his Board hearing.  It is unclear whether the mental health appointment was with a VA or non-VA physician.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available VA outpatient treatment reports dated since May 2010 and associate them with the claims file.  Request that the Veteran identify the name and address of his psychiatrist and obtain a medical release in order to obtain those records.  If the Veteran identifies any other relevant medical records, those records should also be obtained.  Any negative responses should be associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The examiner should review the claims file and should note that review in the examination report.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, including the assignment of a GAF score.  

3.  Schedule the Veteran for a VA audiological examination to evaluate the current severity of his bilateral hearing loss.  The claims folder should be made available to the examiner for review.  The evaluation should include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  The examiner should also comment on the impact, if any, of the Veteran's hearing disability on his employment and activities of daily living.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any current tinnitus is related to the Veteran's active service.  If the Veteran's current tinnitus is more likely attributable to factors unrelated to service, the examiner should specifically so state.  The examiner should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of tinnitus since service.  

4.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


